Citation Nr: 9924540	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis and 
carpal tunnel syndrome as secondary to the service-connected 
fracture of the right wrist.

2.  Entitlement to service connection for a heart condition 
as secondary to Tetracycline use in service.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a left elbow 
disability.

5.  Entitlement to service connection for an open sore.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This appeal arose from an October 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for arthritis and carpal tunnel syndrome of the 
right hand and PTSD, and which also refused to reopen a 
previously disallowed claim for service connection for a 
heart condition on a direct basis.  In March 1998, the RO 
issued a decision which denied entitlement to service 
connection for a left elbow disability and for open sores, 
and which also denied service connection for a heart 
condition as secondary to Tetracycline use in service.  In 
July 1998, a rating action continued to deny entitlement to 
service connection for arthritis and carpal tunnel syndrome 
of the right hand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from arthritis and carpal tunnel syndrome of the 
right hand, a heart condition, PTSD, a left elbow disability 
or an open sore which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has failed to present evidence of well grounded 
claims for service connection for arthritis and carpal tunnel 
syndrome of the right hand, a heart condition, PTSD, a left 
elbow disability and an open sore.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.304(f), 
3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).


FACTS

Arthritis and carpal tunnel syndrome of the right hand as 
secondary to the service-connected right wrist fracture

The veteran's service medical records indicated that he 
fractured the right wrist in service.  A VA examination 
performed in June 1969 included an x-ray, which did not 
report any abnormalities.  The clinical examination found 
full and painless range of motion of the wrist with normal 
strength of the right forearm and hand.

The veteran was examined by VA in May 1998.  The examination 
of the hand noted that grip strength was normal (in fact, it 
was stronger on the right than the left, which was to be 
expected since he is right-handed).  Dorsiflexion and plantar 
flexion were within normal limits, as was range of motion of 
the fingers.  He was able to oppose his thumb to all the 
fingertips.  Significantly, an x-ray was negative.  The 
diagnosis was history of injury to the right wrist, 1965.  A 
joints examination noted that a treatment record from October 
23, 1997 (during which time he was seeking treatment for 
problems with his left hand) indicated that he was having 
some difficulties with his right hand.  He was diagnosed with 
right ulnar neuropathy, although an EMG and nerve conduction 
studies were not performed.  On December 5, 1997, he was 
found to have a slight decrease in sensation to the tips of 
his fingers.  He indicated that his right wrist had given him 
trouble ever since the injury in service.  He commented that 
he would sometimes have trouble holding a pencil and would 
experience occasional numbness in the entire hand on the 
dorsal and palmar surfaces on both the ulnar and radial side.  
He would also have occasional sharp pains.  The objective 
examination revealed no right wrist abnormalities.  Range of 
motion of the wrist was normal and there was no tenderness to 
palpation.  The Tinel's and Phalen's signs were absent.  The 
diagnosis was history of injury to the right wrist, 1965.  
The examiner commented that the veteran's left carpal nerve 
difficulties were unrelated to the right wrist fracture 
residuals.  A peripheral nerves examination noted that he had 
good strength in the forearm flexors and extensors, as well 
as in flexion and extension of the fingers.  There was no 
evidence of muscle atrophy and his reflexes were within 
normal limits.  Sensory testing was also normal.  The 
diagnosis was history right carpal tunnel syndrome, with a 
normal neurological examination.


Heart condition as secondary to Tetracycline use in service

The veteran's service medical records included a September 
1966 entrance examination, which found that his 
cardiovascular system was within normal limits.  A chest x-
ray was also negative.  On November 13, 1966, he developed 
bronchitis, which was treated with Tetracycline.  The March 
1969 separation examination noted no complaints concerning 
his heart.  A chest x-ray was negative.  His heart displayed 
a 2/6 systolic murmur which was felt to be functional.

During a June1969 VA examination, the veteran complained of 
some short-lived shortness of breath.  There was no chest 
pain or effort shortness of breath which might be cardiac 
related.  The examination found that his heart displayed a 
regular rate and rhythm and was without murmurs.  A chest x-
ray was negative and an EKG was normal.  A private examiner 
noted in October 1978 that the veteran's heart displayed a 
regular rate and rhythm; there were no pathological signs.  
There was also no evidence of cardiomegaly.

In June 1995, the veteran was admitted to a private facility.  
He indicated that two days prior to admission he had 
experienced fairly significant chest pressure with shortness 
of breath, which had been relieved by Procardia.  A follow-up 
in his physician's office had revealed an acute myocardial 
infarction.  He was admitted for a cardiac catheterization; 
this showed 80 percent stenosis of the proximal PDA, 50 
percent narrowing of the proximal RCA and mild 30 percent 
narrowing of the mid-LAD.  The record also noted a borderline 
normal left ventriculogram with a small inferoapical akinetic 
area, but with a normal ejection fraction.  It was felt that 
his condition could be managed with conservative care.


PTSD

The veteran's DD-214 indicated that his military occupational 
specialty was general vehicle repairman.  He received the 
National Defense Medal.  There is no indication that he 
received any combat badges.  His personnel records verified 
that during his service in Korea he was a wheeled vehicle 
mechanic.

The veteran's service medical records indicated that he was 
psychiatrically normal at the time of the September 1966 
entrance examination.  The examination was also within normal 
limits at the time of his separation in March 1969.  He had 
made no complaints of a psychiatric nature during his period 
of service.

A VA examination was performed in June 1969.  The veteran 
made no complaints about suffering from any psychiatric 
illnesses.

The veteran submitted a statement concerning his alleged 
stressors.  He indicated that he was on constant alert at the 
compound where he was stationed in Korea from March 1968 to 
April 1969.  They were subjected to regular gunfire and he 
stated that they had nearly weekly deaths in his battalion.  
He also stated that he made regular trips to the JSA (Joint 
Security Area), north of the Inchon River, where gunfire was 
exchanged between his unit and the North Korean Army.


Left elbow

The veteran's service medical records included a normal 
September 1966 entrance examination.  On July 12, 1967, he 
presented with a complaint that he had fallen on his elbow on 
July 7.  He stated that it was swollen and tender, and 
reported that his range of motion was decreased.  An x-ray 
was negative.  He offered no further complaints during his 
period of service.  The March 1969 separation examination was 
within normal limits.

The veteran was examined by VA in June 1969.  He made no 
complaints about his elbow.

On November 21, 1995, the veteran was seen by a private 
physician, at which time he complained of pain in the left 
elbow, which was usually worse when he was working.  This was 
associated with swelling in the wrist, hand and fingers.  The 
physical examination noted that his left arm and hand were 
within normal limits.  There was no paresthesia at the time 
of the examination; however, his left elbow was slightly 
tender.  The assessment was most likely degenerative 
arthritis with associated swelling secondary to increased 
activities and pressure on the carpal tunnel sheath causing 
symptoms of carpal tunnel syndrome.

The veteran was examined by VA in May 1998.  The palmar 
surface of the left hand had a scar from the site of the 
previous left carpal tunnel release.  His grip strength was 
within normal limits.  Dorsiflexion and palmar flexion were 
normal, as was range of motion of the fingers. He was able to 
oppose the thumb to the fingertips.  The diagnosis was status 
post left distal biceps tendon repair; status post left 
carpal tunnel release; and status post left proximal forearm 
median nerve release in October 1997.  A joints examination 
referred to a February 2, 1998 clinic visit when he 
complained about his left arm and hand.  The objective 
examination noted a well healed surgical scar at the volar 
aspect of the left hand from his previous carpal tunnel 
release.  There was a horizontal scar at the left antecubital 
space from the repair of the distal biceps tendon; there was 
also a vertical scar on the forearm from the median nerve 
release.  These scars were somewhat erythematous and slightly 
tender.  His elbow and wrist seemed normal.  A peripheral 
nerves examination noted that he displayed good strength in 
the forearm flexors and extensors, as well as full flexion 
and extension of the fingers.  No muscle atrophy was present.  
His reflexes were normal and his sensory testing was within 
normal limits.  The diagnosis was history of left carpal 
tunnel release in October 1997, with a normal neurological 
examination.


Open sores

The veteran's service medical records included a normal 
September 1966 entrance examination.  On March 25, 1968, he 
complained of burning on urination with discharge.  He again 
reported burning on urination on June 27,1968.  There was no 
discharge.  He stated that his last sexual contact had been 
on June 23, 1968.  On July 5, 1968, he was treated for 
ureteritis, acute, due to gonococci.  However, there was no 
evidence that he was treated for any open sores during 
service.

A review of the post-service treatment records contain no 
objective evidence of treatment for or complaints of any open 
sores.



ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  


Arthritis and carpal tunnel syndrome of the right hand 
secondary to the service-connected fracture of the right 
wrist

In the instant case, the evidence of record clearly shows 
that the veteran fractured his right wrist in service.  Thus, 
an injury did exist in service.  He has been recently 
diagnosed with a history of carpal tunnel syndrome, although 
arthritis was not found.  Thus, there is evidence of the 
existence of a current disability.  However, there is no 
evidence of any relationship between his diagnosed carpal 
tunnel syndrome and the remote right wrist fracture 
experienced in service.  He has presented no objective 
evidence that his current complaints are proximately due to 
or the result of his service-connected fracture.  Therefore, 
he has not presented evidence of a well grounded claim for 
arthritis and carpal tunnel syndrome of the right hand.


Heart condition secondary to Tetracycline use in service

A review of the records revealed that the veteran was treated 
with Tetracycline for bronchitis on one occasion in service.  
Therefore, an "injury" can be said to have occurred in 
service.  In June 1995, some 26 years after service, he 
suffered a myocardial infarction.  Therefore, a current 
disability exists.  However, there is no objective evidence 
that there is any proximate or direct relationship between 
the current heart condition and the one Tetracycline 
treatment noted in service.  Therefore, the veteran has 
failed to present evidence of a well grounded claim for a 
heart condition.


PTSD

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, the objective record does not include 
evidence of a clear diagnosis of PTSD.  In fact, there is no 
diagnosis of this disorder in the record.  Moreover, the 
veteran has not presented any evidence of the inservice 
incurrence of a stressor.  He had claimed that his base had 
been under fire in Korea and that they were on constant 
alert; however, he has not provided specific enough 
information that would be capable of substantiation by the 
U.S. Armed Services Center for Research of Unit Records 
(formerly known as the Environmental Support Group).  It is 
noted that substantiation of any claimed stressor is 
necessary in this case since there is no evidence that the 
veteran was involved in combat.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Since there is no evidence of a clear 
diagnosis of PTSD and there is no evidence of the inservice 
incurrence of a stressor, the question of a causal nexus 
between the symptomatology and the stressor has been rendered 
moot.


Left elbow

In the instant case, the veteran did complain of left elbow 
pain in service in July 1967.  He had indicated that he had 
fallen on this joint.  However, after July 12, 1967, no 
further complaints were made about the elbow during service.  
Moreover, the March 1969 separation examination was negative.  
Therefore, this evidence does support a finding that an 
injury was incurred in service.  However, the objective 
evidence indicates that no further reference was made to the 
left upper extremity until November 1995, when arthritis and 
swelling of the carpal tunnel sheath were diagnosed.  The 
silence of the records from 1967 to 1995 argues against a 
finding that the acute injury in service resulted in a 
chronic left elbow disability.  While the veteran has stated 
that such a chronic disorder exists, he is not competent, as 
a layperson, to render an opinion that he developed a chronic 
left elbow disorder the result of the injury suffered in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case indicated that a condition (a left 
elbow injury) was noted in service.  The veteran also 
complained that he had had left elbow pain since that time.  
However, there is competent evidence that relates his current 
left carpal tunnel release to that symptomatology.  Clearly, 
medical expertise would be required to relate his present 
carpal tunnel release to his post service symptoms.  No such 
opinion as been proffered.  Therefore, it is found that he 
has failed to present evidence of a well grounded claim for a 
left elbow disability.


Open sore

In the instant case, the veteran's service medical records 
make no reference to any complaints of or treatment for any 
open sores.  Nor is there any evidence of the current 
existence of any open sores.  Therefore, he has not presented 
evidence of the existence of a disease or injury in service, 
nor has he presented any evidence of the existence of a 
current disability.  Since these facts have not been 
established, the question of a relationship between the two 
has been rendered moot.  Therefore, he has failed to present 
evidence of a well grounded claim for service connection for 
an open sore.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for arthritis and carpal tunnel syndrome 
of the right hand secondary to the service-connected fracture 
of the right wrist is denied.

Service connection for a heart condition secondary to 
Tetracycline use in service is denied.

Service connection for PTSD is denied.

Service connection for a left elbow is denied.

Service connection for open sores is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

